EXHIBIT FIRST 22 West State Street KEYSTONE Media, PA 19063 FINANCIAL, INC. 610-565-6210 PRESS RELEASE First Keystone Announces Hugh Garchinsky Appointed as New Chief Executive Officer and President Media, PA – January 21, 2009 – (BUSINESS WIRE; NASDAQ: FKFS) – First Keystone Financial, Inc. (the “Company”), announced the appointment of Hugh Garchinsky as President and Chief Executive Officerof the Company and its wholly owned subsidiary, First Keystone Bank (the “Bank”) effective January 20, Mr.
